Citation Nr: 0638031	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service, which included the 
period from May 1969 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In April 2003 the veteran withdrew his service connection 
claim for asbestosis.

In September 2006 the veteran testified at a Board hearing 
and provided a waiver for initial RO review of additional 
evidence submitted.  


FINDINGS OF FACT

1.  The veteran does have PTSD.

2.  The veteran was in combat.  

3.  The veteran's PTSD is due to combat.  

4.  The veteran does not currently suffer from hearing loss 
disability for VA compensation purposes.

5.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (f) (2006).

2.  Hearing loss disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the March 2003 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2003 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of the criteria for 
service connection for PTSD.  Nevertheless, this matter is 
mute in light of the favorable disposition below granting the 
veteran service connection for PTSD.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
July 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006, the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.
Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The medical evidence demonstrates that the veteran is 
entitled to service connection for PTSD.  His August 2004 VA 
examination provided a diagnosis of PTSD and the examiner 
opined that the veteran's PTSD was secondary to combat zone 
experiences in Vietnam.  The veteran's personnel records show 
that he served aboard the guided missile destroyer USS Somers 
DDG-34 around the time it rendered naval gunfire support in 
the Pacific, from December 1970 to April 1971.  The Board 
notes that in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In that case, the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.  

Thus the evidence has shown, that the veteran meets the 3-
prong requirement for PTSD.  He has a PTSD diagnosis, there 
is evidence indicating that the veteran was in combat and an 
August 2004 medical opinion revealing that the veteran's PTSD 
was due to his combat exposure.  Therefore, by resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's PTSD.  

Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the veteran was exposed to 
acoustic trauma to include exposure to gunfire, machinery, 
and aircraft noise.  However, the evidence in the present 
case fails to show that the veteran currently suffers from 
hearing loss disability as defined by 38 C.F.R. § 3.385.

The veteran's January 1969 examination upon entrance into 
service showed a scarred tympanic membrane.  Audiological 
examination at that time showed pure 


tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5

20
LEFT
10
-5
0

5

Service medical records revealed treatment for various ear 
disorders including chronic ear infections, however there was 
no treatment for hearing loss.  The veteran's May 1971 
separation examination noted that the veteran had bilateral 
whispered voice testing 15/15.  

A review of the claims folder shows several VA audiograms 
from the 1980s to the 1990s, most of which do not show 
hearing loss as defined in 38 C.F.R. § 3.385.  While a July 
15, 1998 audiogram indicated that the veteran in his right 
ear had a puretone threshold of 10 decibels at 2000 hertz and 
50 decibels at 4000 hertz, an audiogram the following day 
showed 85 decibels at 2000 hertz and 15 decibels at 4000 
hertz.  Thus these results represent a one time discrepancy 
and are not indicative of the overall totality of the 
evidence.  

The veteran was afforded a more recent VA audiological 
evaluation in August 2004 by a VA audiologist.  The claims 
folder was reviewed by the examiner in conjunction with the 
examination.  The examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
20
15
20
20
25

The CNC test showed 94% in the right ear and 100% in the left 
ear.  During the examination the veteran claimed that he had 
tinnitus since service.  The examiner opined that the 
veteran's current hearing acuity level does not support his 
current claim of tinnitus.  The examiner opined that it is 
not at least as likely as not that the veteran's claimed 
hearing loss and tinnitus are related to military service.  
The examiner explained that the veteran's service medical 
records indicated a separation physical examination result of 
15/15 hearing, which was insufficient to document high 
frequency hearing loss.  The veteran's hearing conservation 
records indicated mostly normal hearing with slight amounts 
of hearing loss occurring at different frequencies at 
different times.  The variability is typical for transient 
hearing conditions.  The examiner concluded that the slight 
amount of low and high frequency hearing loss that the 
veteran currently has is insufficient to be responsible for 
his claimed tinnitus.  

It is clear from the evidence that the veteran simply does 
not suffer from hearing loss disability at this time as 
defined for VA compensation purposes.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  The veteran may always attempt to reopen his 
claim should it be determined that he suffers from hearing 
loss disability in the future which meets the criteria of 38 
C.F.R. § 3.385.  As for the tinnitus, the first indication of 
tinnitus was during the August 2004 VA examination.  Service 
medical records and VA audiological records from the 1980 to 
1990s are negative for any tinnitus disorder.  Furthermore, a 
VA audiologist in August 2004 opined that the veteran's 
tinnitus was not at least as likely as not due to service.  
There is no other medical evidence in the file to contradict 
this opinion.  Therefore, in sum, all of the competent 
(medical) evidence weighs against a finding that the 
veteran's tinnitus is service connected.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to service connection for PTSD is granted, to 
this extent the appeal is granted.  Entitlement to service 
connection for bilateral hearing loss is denied, to this 
extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


